FILED
                           NOT FOR PUBLICATION
                                                                            FEB 26 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


VINCENT K. EVANS,                                No. 13-55062

              Plaintiff - Appellant,             D.C. No. 2:10-cv-03200-DSF-RZ

 v.
                                                 MEMORANDUM*
ALLIANCE FUNDING,

              Defendant,

  And

CALIFORNIA CONTRACTORS
LICENSE BOARD; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                           Submitted February 24, 2016**
                             San Francisco, California

Before: THOMAS, Chief Judge and HAWKINS and McKEOWN, Circuit Judges.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Vincent Evans appeals from the district court’s order granting summary

judgment in favor of EMC Mortgage LLC, Bank of America, N.A., and JPMorgan

Chase & Co. Because the parties are familiar with the facts and the procedural

history, we will not recount them here.

      Although a number of arguments were presented on appeal, the only issue is

whether Evans’s remaining claims were time-barred. The claims that remained

before summary judgment alleged violations of the Fair Housing Act (“FHA”), 42

U.S.C. § 3601 et seq., the Fair Debt Collection Practices Act (“FDCPA”), 15

U.S.C. § 1692 et seq., and 42 U.S.C. sections 1981 and 1982. The FHA has a two-

year limitations period. See 42 U.S.C. § 3613(a)(1)(A). The FDCPA has a one-

year limitations period. See 15 U.S.C. § 1692k(d). Sections 1981 and 1982 are

subject to a state’s limitations period for personal injury claims or to a four-year

“catch-all” limitations period for federal claims set forth at 28 U.S.C. § 1658. See

Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369, 382 (2004). The California

period for personal injury claims is two years. See Cal. Civ. Proc. Code § 335.1.

      Evans filed the present suit on April 30, 2010, more than six years after the

January 2004 foreclosure sale and more than ten years after the origination of the




                                           2
1999 loan at issue. The district court correctly concluded that all of Evans’s claims

are time-barred.

      Evans made no argument for tolling before the district court. Not only does

he invoke the concept of tolling for the first time on appeal, he does not support his

claim with argument for why or how tolling principles should apply to this case.

Therefore, the argument is waived. See Alexopulos by Alexopulos v. Riles, 784
F.2d 1408, 1411 (9th Cir. 1986) (tolling argument waived when raised for the first

time on appeal); Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1992) (claims

unsupported by argument on appeal are waived).

      We need not, and do not, reach any other argument asserted by the parties.



      AFFIRMED.




                                          3